Case: 21-50838     Document: 00516296725          Page: 1    Date Filed: 04/27/2022




           United States Court of Appeals
                for the Fifth Circuit                                    United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 27, 2022
                                   No. 21-50838                            Lyle W. Cayce
                                                                                Clerk

   H.W., by and through her next friend, JENNIE W,

                                                            Plaintiff—Appellant,

                                       versus

   Comal Independent School District,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:21-CV-344


   Before Stewart, Clement, and Elrod, Circuit Judges.
   Edith Brown Clement, Circuit Judge:
          H.W. is an elementary school student in the Comal Independent
   School District (the District). Over the past few years, she has received a
   variety of special education supports and services because of her disabilities.
   In March 2020, the District found that despite the accommodations it offered
   her, H.W. was not making appropriate progress. It accordingly decided to
   move her from general education into an essential academics program.
          H.W.’s mother objected to the District’s decision and sought a due
   process hearing under the IDEA. A hearing officer concluded that the
Case: 21-50838      Document: 00516296725          Page: 2   Date Filed: 04/27/2022




                                    No. 21-50838


   District’s proposal was: (1) H.W.’s least restrictive environment; and (2)
   appropriate in light of her circumstances. H.W. appealed to the United
   States District Court for the Western District of Texas, which affirmed the
   hearing officer’s decision. She then appealed to us. We AFFIRM.
                                         I.
          The Individuals with Disabilities Education Act (IDEA or Act), 20
   U.S.C. § 1400 et seq., “offers States federal funds to assist in educating
   children with disabilities.” Endrew F. ex rel. Joseph F. v. Douglas Cnty. Sch.
   Dist. RE-1, 137 S. Ct. 988, 993 (2017). The Act was passed to ensure that
   disabled children are neither excluded from public education nor left to fend
   for themselves in inappropriate environments. See Daniel R.R. v. State Bd. of
   Educ., 874 F.2d 1036, 1038 (5th Cir. 1989). The “cornerstone” of the IDEA
   is the statutorily mandated “free appropriate public education,” or
   “FAPE.” Id. at 1043; see also Bd. of Educ. of Hendrick Hudson Cent. Sch. Dist.
   v. Rowley, 458 U.S. 176, 209 (1982) (holding that the Act establishes a
   substantive right to a FAPE for qualifying children).
          While the FAPE is the cornerstone of the IDEA, the individualized
   education program (IEP) is “the centerpiece of the statute’s education
   delivery system for disabled children.” Honig v. Doe, 484 U.S. 305, 311
   (1988). An IEP is a comprehensive plan that, among other things, sets out
   “measurable annual goals, including academic and functional goals.”
   Endrew F., 137 S. Ct. at 994 (citing § 1414(d)(1)(A)(i)(I)-(III)). In short,
   “[t]he IEP is the means by which special education and related services are
   ‘tailored to the unique needs’ of a particular child.” Id. (quoting Rowley, 458
   U.S. at 181).
          An IEP is developed at an admission, review, and dismissal committee
   (ARDC) meeting. See § 1414(d)(1)(B). The ARDC generally consists of the
   child’s parents, the child if appropriate, relevant teachers, and district




                                         2
Case: 21-50838      Document: 00516296725          Page: 3   Date Filed: 04/27/2022




                                    No. 21-50838


   employees. See generally id. The ARDC discusses “the child’s present levels
   of academic achievement and functional performance” and sets future
   goals/objectives for the child, which the parents sign-off on. E.R., 909 F.3d
   at 758 (citing § 1414(d)(1)(A)(i)).
          In 2010, the Supreme Court held that to meet the IDEA’s substantive
   requirements, “a school must offer an IEP reasonably calculated to enable a
   child to make progress appropriate in light of the child’s circumstances.”
   Endrew F., 137. S. Ct. at 999. The Court noted that its holding did not
   necessarily mean that an IEP must aim for “grade-level advancement” to
   demonstrate progress. Id. at 1000. Rather, the Court clarified that a child’s
   educational program “must be appropriately ambitious in light of his
   circumstances, just as advancement from grade to grade is appropriately
   ambitious for most children in the regular classroom.” Id.
          Critically, the IDEA’s text reflects Congress’ “strong preference in
   favor of mainstreaming,” which consequently affects the parameters for
   developing IEPs. Daniel R.R., 874 F. 2d at 1044. Mainstreaming refers to
   “[e]ducating a handicapped child in a regular education classroom with
   nonhandicapped children[.]” Id. at 1039. Pursuant to § 1412(5)(B)’s “least
   restrictive environment” clause, a school district must ensure that its
   handicapped students are educated with nonhandicapped students to the
   “maximum extent appropriate.” This preference is only overcome “when
   education in a regular classroom cannot meet the handicapped child’s unique
   needs.” Daniel R.R., 874 F.2d at 1045.
                                         II.
          H.W. is an elementary school student in the District. In April 2017,
   H.W.’s mother, J.W., became concerned that H.W. “may require specially
   designed instruction.” So, she requested a Full and Individual Evaluation
   (FIE), without cognitive assessment, of her daughter. The FIE report




                                         3
Case: 21-50838     Document: 00516296725           Page: 4   Date Filed: 04/27/2022




                                    No. 21-50838


   recommended that H.W. receive “special education supports and services”
   as a student with primary and secondary disabilities, including Down
   Syndrome—or       Trisomy      21—Hypothyroidism,         Attention   Deficit
   Hyperactivity Disorder (ADHD), Asthma, and a speech impairment. Given
   the report’s recommendation, an ARDC formed to develop an IEP for H.W.
   prior to her kindergarten year—the 2017-2018 academic year. The ARDC
   agreed to place H.W. in general education with a modified curriculum,
   inclusion support, and occupational and speech therapy.
                             Kindergarten: 2017-2018
          H.W. began kindergarten in the Fall of 2017. Throughout her first
   semester, the District began noticing challenging behaviors. The District
   alerted H.W.’s parents to these behaviors and enlisted a behavioral analyst to
   conduct a Functional Behavior Assessment (FBA). The FBA identified four
   behavioral issues: (1) physical aggression; (2) noncompliance with
   commands; (3) unexpected verbal utterances; and (4) property destruction.
   At its annual meeting in the Spring of 2018, the ARDC approved a Behavior
   Intervention Plan (BIP) aimed at addressing the identified behavioral issues.
   It also modified H.W.’s curriculum below grade level for the rest of her
   kindergarten year and her upcoming first-grade year.
                              First Grade: 2018-2019
          H.W. began first grade in the Fall of 2018. In November 2018, H.W.’s
   ARDC reconvened to amend her IEP after determining that she was showing
   inadequate progress in reaching her goals/objectives. The amended IEP
   provided for more inclusion support, resource instruction for math and




                                         4
Case: 21-50838         Document: 00516296725               Page: 5      Date Filed: 04/27/2022




                                          No. 21-50838


   reading, 1 movement breaks, and 20 minutes per week of social skills
   instruction in a special education setting.
           Around this time, H.W.’s parents requested an independent FBA.
   The District obliged. The independent analyst, Board Certified Behavior
   Analyst Anissa Moore, largely agreed with the District’s FBA, noting that
   H.W. “demonstrated maladaptive behaviors that interfered with her learning
   and/or the learning of others.” She offered some minor recommendations
   for H.W.’s BIP, including noting that H.W. had an elopement issue that
   should be addressed.
           After receiving Moore’s FBA, the District convened an ARDC
   meeting in February 2019 to modify H.W.’s BIP. At that meeting, the
   District proposed increasing H.W.’s resource room time, implementing an
   alternative curriculum rather than a modified curriculum, and obtaining an
   expedited FIE in all areas. H.W.’s parents disagreed with the proposals, and
   the issues were tabled until the next meeting.
           The ARDC then held two meetings in March 2019. First, it held a
   meeting to resolve the tabled differences from the February 2019 meeting.
   Second, it held its annual ARDC meeting to finalize an IEP for H.W.’s
   upcoming 2019-2020 second-grade year. During the March meetings, the
   District proposed that H.W. “receive part or all instruction in a special
   education setting.” Specifically, it recommended, among other things,
   increased resource room time, doubled inclusion support, and that half of her
   speech-language therapy take place in a special education setting.




           1
            A resource setting is a “special education setting . . . where direct instruction can
   be provided to the student at a different ability level than the general education grade
   level.”




                                                 5
Case: 21-50838      Document: 00516296725           Page: 6   Date Filed: 04/27/2022




                                    No. 21-50838


          The District based its recommendation on four grounds: (1) general
   education prohibited H.W. from meeting her IEP goals/objectives “even
   though supplementary aids and services [were] used”; (2) H.W.’s
   competency was significantly below grade level; (3) modifications required
   for H.W. to achieve her IEP goals/objectives could not be implemented
   without     “eliminating     essential       components    of   the    general
   curriculum/activity”; and (4) H.W.’s speech impairment necessitated “a
   less distracting environment than the general education classroom.” The
   ARDC concluded that the benefits of removal outweighed any potentially
   harmful effects. Further, it noted that H.W. would “have the opportunity to
   participate with students without disabilities in all nonacademic,
   extracurricular, and other activities[.]”
          H.W.’s parents disagreed with the proposed alternative curriculum
   and the District relented. The ARDC eventually agreed on placing H.W. in
   extended school year (ESY) services. ESY services are special education
   services that are provided “beyond the normal school year.” The services
   are required if, “in one or more critical areas addressed in the current IEP
   goals/objectives, the student has exhibited, or reasonably may be expected to
   exhibit, severe or substantial regression that cannot be recouped within a
   reasonable period of time.” It also agreed on modifying her curriculum to a
   “pre-K to prerequisite skills level.” H.W. was subsequently promoted to
   second grade even though she received a mark indicating “Below Grade
   Level and Requires Urgent Intervention” in every academic area.
                              Second Grade: 2019-2020
          H.W. began second grade in the Fall of 2019. At that time, the ARDC
   revised her IEP to significantly increase her inclusion support and provide for
   more movement breaks. The District’s staff maintained daily progress
   reports to track H.W.’s performance. Based on the data it was collecting, the




                                            6
Case: 21-50838      Document: 00516296725          Page: 7   Date Filed: 04/27/2022




                                    No. 21-50838


   District informed H.W.’s parents that she was “having trouble making
   academic progress or regressing.” It recommended a cognitive evaluation to
   ascertain her “current levels of intellectual functioning.”
          The ARDC met on November 7, 2019. J.W. withheld consent for
   cognitive testing but agreed to lower H.W.’s mastery criteria in math,
   reading, and writing—despite previously requesting that the District
   increase the rigor of H.W.’s goals. The ARDC also agreed on increasing her
   amount of special education instruction. Thus, H.W.’s newly amended IEP
   provided for an increase in resource room time and for three-quarters of her
   speech-language therapy in a special education setting.
          After the November 2019 modifications, special education staff
   members noted that despite the modifications, H.W. was making
   inconsistent or inadequate progress toward meeting many of her goals and
   was failing every subject. Further, the District noted that the rigors of the
   general education environment were triggering some of her challenging
   behaviors. These findings led to the proposed IEP that is at the center of this
   litigation.
                  The Proposed Blended Placement IEP: 2020-2021
          On March 4, 2020, the ARDC convened to develop H.W.’s IEP for
   the 2020-2021 third grade school year. The District again proposed that
   H.W. “receive part or all instruction in a special education setting.”
   Specifically, the District recommended that she be removed from general
   education into an Essential Academics setting—or a self-contained “special
   education classroom that provides different formats of instruction,” such as
   “repetitive hands-on activities” and an alternative curriculum with no
   typically developing students.
          The District believed removal was warranted on four grounds, one of
   which differed from the March 2019 justifications: (1) H.W.’s competency




                                         7
Case: 21-50838     Document: 00516296725          Page: 8   Date Filed: 04/27/2022




                                   No. 21-50838


   was significantly below grade level; (2) modifications required for her to
   achieve her IEP goals could not be implemented without “eliminating
   essential components of the general curriculum/activity”; (3) her behavior
   required a specialized environment for the implementation of her IEP and
   BIP; and (4) her speech impairment necessitated “a less distracting
   environment than the general education classroom.” In other words, the
   District believed that H.W. could not progress toward her modified
   curriculum or IEP goals in the general education curriculum.
          The District reiterated that it made “efforts to modify and
   supplement [H.W.’s] participation in the general education setting . . .” but
   that despite those efforts, H.W. still could not “make progress towards her
   goals.” It further noted that H.W. was having a detrimental impact on her
   peers because she often grunted, struck at other students, and swiped
   materials off desks. On the other hand, the District found that “there ha[d]
   been more progress noted during the times [H.W.] receive[d] instruction in
   the resource classroom[, which could have been] attributed to the small
   group environment and fewer distractions.” And it reiterated that H.W.
   would “have the opportunity to participate with students without disabilities
   in all nonacademic, extracurricular, and other activities[.]” The proposed
   blended placement IEP provided for: 235 minutes per day in special
   education (plus additional time for speech) and 150 minutes per day in
   general education.
         H.W.’s parents disagreed with the proposed blended placement IEP.
   Instead, J.W. requested an Independent Educational Evaluation (IEE) to
   supplement the data the ARDC was considering. The District accepted
   J.W.’s request. With a lack of agreement, the District then sent H.W.’s
   parents a prior written notice on May 28, 2020, stating that it would soon
   implement the blended placement IEP. On August 20, 2020, the District




                                        8
Case: 21-50838      Document: 00516296725            Page: 9   Date Filed: 04/27/2022




                                      No. 21-50838


   reminded H.W.’s parents about the pending IEP implementation, which
   would occur on August 31, 2020.
          On August 31, 2020, J.W. filed an administrative complaint requesting
   a due process hearing to challenge the proposed IEP as a denial of a FAPE.
   A prehearing conference was held on October 22, 2020, and the due process
   hearing was scheduled to begin on January 19, 2021. A speech and language
   IEE was subsequently conducted on January 3, 2021. The evaluator, Speech-
   Language Pathologist Sabina Duhon, concluded that the general education
   environment was ideal for H.W. because it would give her more access to her
   grade level peers.
          On January 6, 2021, Dr. Laura Eskridge, a licensed psychologist,
   conducted J.W.’s requested behavioral, intellectual, and academic IEE
   virtually due to the COVID-19 pandemic. Doctor Eskridge opined that
   H.W.’s    current    pre-blended     placement     programming    “appear[ed]
   appropriate for her needs[,]” and that placing her in “a more restrictive
   environment appear[ed] inappropriate for [her] at [that] time.”
          A due process hearing was then held from January 19 to January 21,
   2021. The hearing officer concluded that the District did not deny H.W. a
   FAPE because the proposed blended placement IEP was, among other
   things: (1) H.W.’s least restrictive environment; and (2) appropriate in light
   of her circumstances. H.W. appealed the hearing officer’s decision to the
   United States District Court for the Western District of Texas on April 6,
   2021. After reviewing the administrative record and party briefing, the
   district court affirmed the hearing officer’s decision. H.W. timely appealed.
                                          III.
          Under the IDEA, a district court reviews a hearing officer’s decision
   “virtually de novo.” Seth B. ex rel. Donald B. v. Orleans Par. Sch. Bd., 810
   F.3d 961, 967 (5th Cir. 2016) (citation omitted); cf. id. at 961 (noting that a




                                           9
Case: 21-50838     Document: 00516296725            Page: 10    Date Filed: 04/27/2022




                                     No. 21-50838


   district court must accord due weight to a hearing officer’s findings). A
   district court’s decision “is not directed to discerning whether there are
   disputed issues of fact, but rather, whether the administrative record,
   together with any additional evidence, establishes that there has been
   compliance with [the] IDEA’s processes and that the child’s educational
   needs have been appropriately addressed.” Id. at 967 (citation omitted).
   Given the uniqueness of this summary judgment standard, we have held that
   our own standard of review must adapt. Cypress-Fairbanks Indep. Sch. Dist.
   v. Michael F. ex rel. Barry F., 118 F.3d 245, 252 (5th Cir. 1997).
          We review mixed questions of law and fact, such as whether the
   district court correctly decided whether a local school district’s IEP or its
   proposed alternative placement was appropriate, de novo. E.R. ex rel. E.R. v.
   Spring Branch Indep. Sch. Dist., 909 F.3d 754, 762 (5th Cir. 2018) (per
   curiam). We review findings of fact, such as “findings that a disabled student
   obtained educational benefits under an IEP,” for clear error. Id. (citation
   omitted). “The clear error standard precludes reversal of a district court’s
   findings unless we are ‘left with the definite and firm conviction that a
   mistake has been committed.’” Id. at 766 (citation omitted). Because the
   IDEA “creates a presumption in favor of a school system’s educational
   plan,” the burden of proof rests on the party challenging that plan. White ex
   rel. White v. Ascension Parish Sch. Bd., 343 F.3d 373, 377 (5th Cir. 2003).
   Importantly, it is not our role “to second guess state and local policy
   decisions; rather it is the narrow one of determining whether state and local
   school officials have complied with the Act.” Id. (citation omitted).
                                          IV.
          H.W. asserts that her IEP erroneously strips her of a FAPE by
   removing her from the general education classroom and placing her in an
   overly restrictive environment. The District counters that its proposed IEP




                                          10
Case: 21-50838     Document: 00516296725            Page: 11   Date Filed: 04/27/2022




                                     No. 21-50838


   is appropriate in light of her circumstances and that it placed her in her least
   restrictive environment. The District has the better argument.
          We look to four factors when reviewing “whether an IEP is reasonably
   calculated to provide a meaningful education benefit under the IDEA”;
   namely, whether: “(1) the program is individualized on the basis of the
   student’s assessment and performance; (2) the program is administered in
   the least restrictive environment; (3) the services are provided in a
   coordinated and collaborative manner by the key ‘stakeholders’; and (4)
   positive academic and non-academic benefits are demonstrated.” Michael F.,
   118 F.3d at 253; see also E.R., 909 F.3d at 765 (“Our court’s four Michael F.
   factors and the Supreme Court’s holding in Endrew F. do not conflict.”).
   While we have “never specified precisely how these factors must be
   weighed,” Richardson Indep. Sch. Dist. v. Michael Z., 580 F.3d 286, 293 (5th
   Cir. 2009), we have “long held that the fourth factor is critical.” Renee J. ex
   rel. C.J. v. Hous. Indep. Sch. Dist., 913 F.3d 523, 529 (5th Cir. 2019) (citation
   omitted).
          When the issue before us is whether the Act’s mainstreaming
   requirement has been met, the second Michael F. factor is guided by the two-
   part test set out in Daniel R.R. See R.H. v. Plano Indep. Sch. Dist., 607 F.3d
   1003, 1013 (5th Cir. 2010). Under that test, we must first ask “whether
   education in the regular classroom, with the use of supplemental aids and
   services, can be achieved satisfactorily for a given child.” Daniel R.R., 874
   F.2d at 1048 (citing § 1412(5)(B)). If the answer is no, and the school
   “intends to provide special education or to remove the child from regular
   education,” we then ask “whether the school has mainstreamed the child to
   the maximum extent appropriate.” Id. (citing § 1412(5)(B)). A variety of
   factors inform us at each stage of this inquiry, though the factors are by no
   means exhaustive, nor a single factor dispositive. Id. Rather, each case must
   be reviewed through an “individualized, fact-specific inquiry.” Id.



                                          11
Case: 21-50838       Document: 00516296725             Page: 12      Date Filed: 04/27/2022




                                        No. 21-50838


          This case revolves around the least restrictive environment/
   mainstreaming inquiry. Consequently, although we briefly address Michael
   F. factors 1, 3, and 4 at the outset, 2 the majority of our analysis will concern
   Michael F. factor 2 and the corresponding Daniel R.R. inquiry.
                                             A.
          H.W.’s IEP was undoubtedly individualized. Between kindergarten
   and the beginning of her third-grade year, the ARDC developed at least ten
   IEPS and/or IEP amendments. These IEPs accounted for an FIE, FBAs and
   corresponding BIPs, and numerous progress reports. The ARDC showed
   that it was vigilant in its evaluation, observation, and assessment of H.W. and
   that it routinely updated H.W.’s IEP to reflect its individualized findings.
          The ARDC overseeing H.W.’s IEPs was also comprised of key
   stakeholders who collaborated to reach the best possible decisions for H.W.
   For example, the ARDC members and participants who reviewed the
   proposed blended placement IEP were J.W., H.W.’s grandmother, a campus
   administrator, two general education teachers, a special education teacher, a
   licensed specialist in school psychology, two speech-language pathologists,
   an occupational therapist, a behavioral specialist, a coordinator for
   elementary special education services, and two parent advocates. This
   composition was common as a variety of family members, educators,
   specialists, and administrators frequently comprised H.W.’s ARDC.
          Finally, it is undisputed that H.W. received some academic and non-
   academic benefits from being educated in the general education classroom.
   The District concedes as much. The extent and meaningfulness of that


          2 The District summarily asserts that H.W. abandoned any challenge “to the lion’s

   share of Michael F. factors and limits her appeal to the second factor.” We disagree and
   address each factor.




                                             12
Case: 21-50838       Document: 00516296725          Page: 13   Date Filed: 04/27/2022




                                     No. 21-50838


   benefit, however, is disputed.       We consider that dispute (which is
   encompassed in the first Daniel R.R. factor) along with the second Michael F.
   factor in the next section.
                                          B.
          We must now determine whether the proposed blended placement
   IEP is H.W.’s least restrictive environment. As previously stated, we must
   first ask if H.W. could be satisfactorily educated in the regular classroom with
   supplemental aids and services. Daniel R.R., 874 F.2d at 1048. If the answer
   is no, then we must ask whether the District mainstreamed H.W. “to the
   maximum extent appropriate.” Id.
                                          i.
          When deciding “whether education in the regular classroom, with the
   use of supplemental aids and services, can be achieved satisfactorily for a
   given child[,]” we consider several non-exhaustive factors. Daniel R.R., 874
   F.2d at 1048. Those factors include:
          (1) “whether the state has taken steps to accommodate the
          handicapped child in regular education”;
          (2) “whether the child will receive an educational benefit from
          regular education”;
          (3) “the child’s overall educational experience in the
          mainstreamed environment, balancing the benefits of regular
          and special education for each individual child”; and
          (4) “what effect the handicapped child’s presence has on the
          regular classroom environment and, thus, on the education
          that the other students are receiving.”
   Id. at 1048–49.




                                          13
Case: 21-50838     Document: 00516296725           Page: 14    Date Filed: 04/27/2022




                                    No. 21-50838


                    The District took steps to accommodate H.W.
          It is apparent from the record that the District tried to accommodate
   H.W. in the general education setting. The next question is whether the
   District’s efforts were sufficient. Id. at 1048. The answer is yes. The District
   provided H.W. with an FIE before she started kindergarten and, based on the
   results, implemented a modified curriculum with inclusion support and
   therapy. After noticing behavioral issues, it ordered an FBA, developed a
   BIP, and amended her IEP to address those issues. The ARDC also further
   modified H.W.’s curriculum while keeping her in general education.
          Throughout H.W.’s first- and second-grade years, the ARDC
   repeatedly amended H.W.’s IEP to address her inadequate progress. It kept
   her in general education while increasing her inclusion support, resource
   room time, and special education components; addressing her behavioral
   problems; and providing her with ESY services. It was only after multiple
   attempts at keeping H.W. in a general education classroom that the District
   proposed the blended placement IEP. These are not the “mere token
   gestures” that Daniel R.R. prohibits. Id. at 1048. Quite the opposite, the
   District provided H.W. with individualized, one-on-one care that it
   frequently adapted to meet her evolving needs.
        H.W. did not receive meaningful academic and non-academic benefits
                               in general education.
          The next factors to consider are: (1) whether H.W. was receiving an
   educational benefit from the District’s efforts; and (2) H.W.’s overall
   experience in general education when “balancing the benefits of regular and
   special education for [her].” Id. at 1048–49. The parties agree that H.W.
   was receiving some academic and non-academic benefits in general education;
   however, they disagree on whether those benefits were meaningful.




                                         14
Case: 21-50838     Document: 00516296725            Page: 15   Date Filed: 04/27/2022




                                     No. 21-50838


          To determine whether H.W. was receiving an educational benefit in
   general education, we must focus on her “ability to grasp the essential
   elements of the regular education curriculum.” Id. at 1049. This means that
   we must “pay close attention to the nature and severity of [her] handicap as
   well as to the curriculum and goals of the regular education class.” Id. And,
   again, we cannot be satisfied with a “de minimis” educational benefit;
   instead, we must ascertain “progress appropriate in light of [her]
   circumstances.” Endrew F., 137. S. Ct. at 999.
          This leads us to the critical question in this case: how should we
   measure H.W.’s “progress”? Put another way: should we primarily rely on
   H.W.’s progress toward her IEP goals or instead look to her overall academic
   record when determining whether she is making appropriate progress? H.W.
   advocates for the former and the District advocates for the latter. We agree
   with the District and write to provide clarity on this matter.
          For a child fully integrated into general education, an IEP is
   appropriate when it is “reasonably calculated to enable the child to achieve
   passing marks and advance from grade to grade.” Rowley, 458 U.S. at 204.
   If grade-level enhancement “is not ‘a reasonable prospect for the child,’”
   such as in H.W.’s case, then the educational program for a disabled student
   must be “appropriately ambitious in light of [her] circumstances, just as
   advancement from grade to grade is appropriately ambitious for most
   children in the regular classroom.” R.S. ex rel. Ruth B. v. Highland Park
   Indep. Sch. Dist., 951 F.3d 319, 330 (5th Cir. 2020) (per curiam) (quoting
   Endrew F., 137 S. Ct. at 1000).
          This does not mean that grade-level advancement and tests scores
   cannot be considered when determining whether a student in the second
   category is appropriately progressing. Advancement and test scores are still
   valid, important metrics that we can consider. See Leigh Ann H. v. Riesel




                                          15
Case: 21-50838     Document: 00516296725            Page: 16    Date Filed: 04/27/2022




                                     No. 21-50838


   Indep. Sch. Dist., 18 F. 4th 788, 798 n.12 (5th Cir. 2021) (Elrod, J.); D.C. v.
   Klein Indep. Sch. Dist., 860 F. App’x 894, 904–05 (5th Cir. 2021); Hous.
   Indep. Sch. Dist. v. Bobby R., 200 F.3d 341, 349–50 (5th Cir. 2000). It simply
   means that test scores and advancement from grade to grade are not per se
   indicators for either removal or the provision of a FAPE. See Endrew F., 137
   S. Ct. at 1000 & n.2.
          Further, we have held that “[a] disabled child’s development should
   be measured not by his relation to the rest of the class, but rather with respect
   to the individual student.” Bobby R., 200 F.3d at 349; see also Hous. Indep.
   Sch. Dist. v. V.P. ex rel. Juan P., 582 F.3d 576, 589 (5th Cir. 2009) (holding
   the same). In fact, Daniel R.R. held that the IDEA requires states to “tolerate
   educational differences” and “accepts the notion that handicapped students
   will participate in regular education but that some of them will not benefit as
   much as nonhandicapped students will.” 874 F.2d at 1047; see id. (“[W]e
   cannot predicate access to regular education on a child’s ability to perform
   on par with nonhandicapped children.”); but see id. at 1049 (holding that
   “mainstreaming would be pointless if we forced instructors to modify the
   regular education curriculum to the extent that the handicapped child is not
   required to learn any of the skills normally taught in regular education”).
          Reading some tension or ambiguities into our precedents, and relying
   on an out-of-circuit case, H.W. asserts that the court should adopt an IEP-
   centric test to measure the adequacy of her educational progress. According
   to H.W., Hovem; A.B. ex rel. Jamie B. v. Clear Creek Independent School
   District, 787 F. App’x 217 (5th Cir. 2019) (per curiam) (unpublished); and a
   Sixth Circuit case, L.H. v. Hamilton County Department of Education, 900
   F.3d 779, 793 (6th Cir. 2018), all stand for the proposition that that “the IEP
   is precisely the proper yardstick for measurement of progress.” H.W. is
   incorrect.




                                          16
Case: 21-50838      Document: 00516296725           Page: 17    Date Filed: 04/27/2022




                                     No. 21-50838


          Consider first the cases H.W. relies on to argue for an IEP-centric test.
   According to H.W., Hovem held that “an IEP cannot be held inadequate
   merely because it does not address all of the specific weaknesses a child might
   have by virtue of that child’s disability.” In one sense, H.W. is correct.
   Hovem did hold that an IEP that did not lead to improved writing and spelling
   skills—the disabilities at issue—still provided a FAPE. 690 F.3d at 397. But
   H.W.’s conclusion that Hovem consequently made the IEP the proper
   benchmark for measuring progress does not follow.
          Hovem held that the underlying district court legally erred when it
   focused on disability remediation rather than overall academic record. Id.
   Relying on Rowley, we concluded that the “educational benefit” inquiry
   cannot be defined “exclusively or even primarily in terms of correcting the
   child’s disability.” Id. Rather, the inquiry should properly focus on a
   holistic, overall academic record perspective instead of a narrow, disability
   remediation perspective. Id. at 399; see also id. at 406 (Stewart, J., dissenting)
   (“[T]he majority reasons that educational benefit in the area of disability is
   not a primary concern under the IDEA.”).
          A.B., an unpublished case, is likely unavailing. There, the school
   district argued that A.B.’s progress “was entirely the result of his modified
   curriculum and paraprofessional support, such that his success had nothing
   to do with his being in a general-education environment.” A.B., 787 F. App’x
   at 222. We rejected that argument, holding that A.B. “[did] not need to
   demonstrate that he was receiving a special benefit from the general-
   education setting in order to merit being placed there,” because the
   “preference for general education is built into the IDEA.” Id. at 223–24.
   A.B. certainly stands for the proposition that the effect that special education
   support and services are having on a student’s academic progress must be
   considered. But it does not mean that the IEP is the litmus test for measuring
   said progress.



                                           17
Case: 21-50838     Document: 00516296725           Page: 18   Date Filed: 04/27/2022




                                    No. 21-50838


          Finally, H.W. turns to the Sixth Circuit’s holding in L.H. to support
   her IEP-centric test. There, the Sixth Circuit held that “the appropriate
   [mainstreaming] yardstick is whether the child, with appropriate
   supplemental aids and services, can make progress toward the [ ] IEP[’s]
   goals in the regular education setting.” 900 F.3d at 793 (citation omitted).
   We have never adopted such a test and L.H. is obviously not binding on us.
   More importantly, as we demonstrate next, L.H.’s test is at odds with our
   holistic approach. See, e.g., Hovem, 690 F.3d at 397; Bobby R., 200 F.3d at
   349; Michael F., 118 F.3d at 253; Daniel R.R., 874 F.2d at 1047.
          Despite an attempt to read tension into our precedents, our
   precedents—and the Supreme Court’s for that matter—favor an overall
   academic record-based review. Rowley, Endrew F., Michael F., Daniel R.R.,
   Hovem, A.B., D.C., and the like all have one thing in common: they require
   courts to review each student’s case in a fact-intensive, individualized,
   holistic manner. Hovem places overall academic record, rather than disability
   remediation, at the forefront. 690 F.3d at 398. A.B. states that special
   education support and services cannot be discounted. 787 F. App’x at 222–
   23. Endrew F. focuses on individual, appropriate progress. 137 S. Ct. at 999.
   Daniel R.R. rejects the temptation to compare a disabled student to her
   typically developing peers. 874 F. 2d at 1047. And D.C. says that while test
   scores and the like are not dispositive, they are important metrics. 860 F.
   App’x at 904–05.
          So, here, rather than assessing whether H.W. is receiving an
   educational benefit by comparing her progress to her typically developing
   peers, we must assess H.W.’s individual progress. Daniel R.R., 847 F.2d at
   1047. To make this judgment, we must look to her overall academic success,
   not whether her disability has been remedied. Hovem, 690 F.3d at 397–99.
   The extent to which H.W. has progressed on her IEP goals and objectives, as
   well as her test scores and percentile rankings, can aid this process, but no



                                        18
Case: 21-50838     Document: 00516296725           Page: 19   Date Filed: 04/27/2022




                                    No. 21-50838


   one factor can overwhelm it. D.C., 860 F. App’x at 904–05; see also Hovem,
   690 F.3d at 397 (considering the student’s “IEPs, his high school educational
   record, his assessments[,] and the administrative hearing record); A.A. v.
   Northside Indep. Sch. Dist., 951 F.3d 678, 691 (5th Cir. 2020) (Stewart, J.)
   (Clement, J., concurring) (considering overall academic progress and IEP
   progress reports); P.P. v. Nw. Indep. Sch. Dist., 839 F. App’x 848, 856 (5th
   Cir. 2020) (per curiam) (unpublished) (same). And while we cannot affirm
   the District’s proposed blended placement IEP simply because H.W. is
   falling behind her typically developing peers, we can do so if we agree that
   her “individual needs” make removal appropriate. Daniel R.R., 847 F.2d at
   1049.
           Here, the district court correctly reviewed H.W.’s overall academic
   record and found that she was not making appropriate progress in light of her
   circumstances. Indeed, that record—which includes test scores, percentile
   rankings, IEP progress reports, testimony from qualified professionals, and
   the like—reveals that H.W. could not “grasp the essential elements of the
   regular education curriculum.” Daniel R.R., 874 F.2d at 1049.
           Start with H.W.’s progress reports for March 2, 2020—H.W.’s most
   persuasive evidence. The progress reports tracked H.W’s progress toward
   17 IEP goals/objectives. H.W. “mastered” 11 of those 17 goals. While H.W.
   undoubtedly mastered many of her IEP goals, she was still unable to make
   consistent and/or appropriate progress toward several of those goals in a
   general education setting. The ARDC frequently reconvened to try and help
   her meet her goals. It gradually increased the assistance afforded to her. And
   it even lowered her mastery criteria with her parent’s consent—an implicit
   acknowledgement from H.W.’s parents that she was making inadequate
   progress. Yet H.W. still struggled in many regards. What is more, some of
   those goals were not mastered until October 2020, seven months after the
   blended placement IEP was proposed. Although later completion does not



                                         19
Case: 21-50838     Document: 00516296725            Page: 20    Date Filed: 04/27/2022




                                     No. 21-50838


   negate H.W.’s mastery, it does provide even more clarity for why the District
   proposed the blended placement IEP.
          As we previously stated, progress toward IEP goals is not dispositive.
   Even though H.W. ultimately mastered many of her goals, she was still
   regressing and falling behind in other areas, such as test scores and percentile
   rankings. For instance, from the spring of first grade to the winter of second
   grade, H.W. declined in percentage correct on math and reading questions
   on the Universal Screener Test. Similarly, the same test showed that H.W.
   was in the first percentile in every category for first and second grade. As the
   District argues, these test scores and percentile rankings had real classroom
   consequences; namely, that H.W. could no longer functionally engage with
   her peers or the general education curriculum.
          H.W.’s second-grade year is illustrative.            For that year, her
   curriculum had to be modified from a second-grade level to a pre-
   kindergarten or prerequisite level.     Even with a significantly modified
   curriculum and constant one-on-one assistance, she failed every subject and
   fell further behind the general education curriculum. And the record reveals
   numerous examples of the disparity between her modified curriculum and
   the general education curriculum. Contrary to H.W.’s protestations, this
   remark is not a comparison of her to her typically developing peers; rather, it
   is a statement of her factual stagnation.
          H.W.’s overall educational experience also favors the District’s
   decision. Both the district court and the hearing officer found, and the record
   supports, that H.W.’s overall “benefit from the regular classroom setting
   was minimal at best”; she was “less aggressive and exhibited her disruptive
   behaviors less in the special education setting”; and her “abilities, along with
   her needs for attention, consistent prompts, redirection, and reinforcement,
   and her limited engagement with her peers in the regular classroom activities




                                         20
Case: 21-50838     Document: 00516296725            Page: 21   Date Filed: 04/27/2022




                                     No. 21-50838


   emphasize her need for specialized instruction.” The district court did note
   that H.W. could potentially “benefit from the language models of her peers
   in the regular education setting or in other ways.” Nevertheless, it correctly
   concluded that the preponderance of the evidence supported the District’s
   decision.
                    H.W. had a disruptive effect on the classroom.
          We must also consider what effect, if any, H.W. had on the general
   education classroom. The hearing officer and district court found that
   although there was no direct evidence of H.W. impairing the education of
   other students, the totality of the evidence established that she had a
   “negative, detrimental” effect on others. H.W. argues that the district court
   and hearing officer erred in finding that she had a disruptive effect on others.
   Her arguments again fall short.
          First, the record shows that H.W. occasionally bit, kicked, or struck
   staff members or teachers resulting in the need for a trip to the school nurse.
   Her proposed blended placement IEP further states that she hit, bit, and
   kicked staff and peers; yelled, screamed, moaned, and grunted in the
   classroom; and swiped materials off desks. That document also describes
   other inappropriate behavior that eventually ceased. It concludes by stating
   that the challenging behaviors are “least likely to occur during movement
   breaks, resource time, and recess.” Testimony at the due process hearing
   confirmed the contents of H.W.’s proposed IEP. And, contrary to her
   arguments on appeal, the March 2020 proposal evinces that the District did
   note her problematic behaviors as a ground for removal.
          H.W. also argues that the District should have exercised other options
   to dispel any behavioral issues rather than proposing a blended placement.
   H.W. concedes that the District tried to implement some of the very options
   she recommends. Still, she asks us for more. It is H.W.’s burden to establish




                                         21
Case: 21-50838        Document: 00516296725              Page: 22       Date Filed: 04/27/2022




                                          No. 21-50838


   that the District’s decision violates the IDEA. As Endrew F. stated, our
   review of an IEP must be limited to whether the IEP is reasonable, not ideal.
   137 S. Ct. at 999. Were it otherwise, we would be permitted to usurp the
   authority of state and local school officials and rewrite policy as we see fit.
   White, 343 F.3d at 377. But that is not the case. Our review is narrow, limited
   to simply deciding whether school officials have complied with the Act. Id.
   H.W. has not carried her burden to show that the District’s decision violated
   the Act; thus, our analysis must end here. 3
                                               ii.

           Finally, we consider the second Daniel R.R. factor: whether the
   District mainstreamed H.W. to the maximum extent appropriate. H.W.
   asserts that the district court erred because the proposed blended placement
   IEP does not satisfy the IDEA’s least restrictive environment mandate. She
   argues that her proposed IEP is analogous to the IEP in A.B., which we held
   to violate the IDEA, and concludes that we should reverse. We decline that
   invitation.
           The IDEA requires “schools to offer a continuum of services.”
   Daniel R.R., 874 F.2d at 1050 (citations omitted). This means that schools
   “must take intermediate steps where appropriate[.]” Id. (footnote omitted).
   Because mainstreaming determinations require independent, case-by-case
   evaluations, “[t]he appropriate mix [of general to special education classes]
   will vary from child to child.” Id. To comply with the IDEA, a student’s




           3
             Contrary to H.W.’s arguments on appeal, the district court did not predicate her
   access to general education on her ability to perform on par with her typically developing
   peers. Further, we need not rely on any testimony discussing the “class within a class”
   argument. See Lauren C. ex rel. Tracey K. v. Lewisville Indep. Sch. Dist., 904 F.3d 363, 374
   (5th Cir. 2018) (holding that we could affirm on any ground supported by the record).




                                               22
Case: 21-50838     Document: 00516296725            Page: 23    Date Filed: 04/27/2022




                                     No. 21-50838


   plan must provide for exposure to nonhandicapped students to the maximum
   extent appropriate.
          In A.B., we held that A.B. could be, and had been, “educated
   satisfactorily in the regular classroom,” and that his removal from general
   education consequently violated the IDEA. 787 F. App’x at 223. We reached
   this holding based, in part, on three of the underlying district court’s findings:
   (1) A.B. received positive academic and non-academic benefits in general
   education; (2) he exhibited more progress in a general education than special
   education setting; and (3) he resolved his behavioral issues. Id. at 222–23.
   We also compared A.B. to the student in Brillon v. Klein Independent School
   District, 100 F. App’x 309 (5th Cir. 2009) (per curiam) (unpublished).
          In Brillon, we held that a student was properly placed in special
   education when he: (1) was not making academic progress in the general
   education setting and received an undiscernible social benefit from education
   among typically developing peers; (2) performed better in the special
   education setting; and (3) required a modified curriculum that changed the
   general education curriculum “beyond recognition.” Id. at 313–14. Noting
   that the student’s individual circumstances were critical to our holding in
   Brillon, and that those circumstances were not present in A.B., we held that
   unlike the student in Brillon, A.B. could not be removed to a special education
   setting. A.B., 787 F. App’x at 223.
          H.W. asserts that she is more like the student in A.B. than the student
   in Brillon. That is simply not the case. As the District points out, the
   similarities between H.W. and A.B. begin and end with their heavily modified
   curriculums, inclusion support, and inability to maintain the pace of their
   peers. Unlike A.B., though, H.W. received minimal academic benefit.
   Further, testimony evidenced that she often performed better in the resource
   room and the special education speech-language room than in general




                                          23
Case: 21-50838     Document: 00516296725             Page: 24   Date Filed: 04/27/2022




                                      No. 21-50838


   education settings. Finally, while A.B. was primarily moved for behavioral
   issues that subsided, H.W. was primarily moved for academic issues and
   many of her behavioral issues have not subsided. H.W.’s placement is not
   analogous to A.B.—it is analogous to Brillon.
          A.B. and Brillon aside, the record establishes that H.W. was placed in
   her least restrictive environment. H.W.’s IEP was incrementally amended
   over a course of approximately three years. Each amendment provided for
   either more inclusion support, special education, or resource room time.
   Although H.W. occasionally saw glimpses of progress, the bottom line was
   one of stagnation, minimal improvement, and, at times, even regression. The
   proposed blended placement IEP was the next logical step when the District
   found that H.W. was still not improving. H.W. has not carried her burden to
   establish that the District’s decision violated the IDEA.
                                  *        *         *
          AFFIRMED.




                                          24